Citation Nr: 0108283	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-05 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a skin disability claimed as an undiagnosed 
illness.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for an adjustment 
disorder with depressed mood, secondary to service connected 
disabilities.

4.  Entitlement to service connection for lupus claimed as an 
undiagnosed illness.

5.  Entitlement to service connection for fibromyalgia 
claimed as an undiagnosed illness.  

6.  Entitlement to service connection for hypothyroidism 
claimed as an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1988 to April 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Wichita, Kansas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  Entitlement to service connection for a chronic skin 
condition was denied in a May 1997 rating decision; the 
veteran did not submit a notice of disagreement with this 
decision within one year of notice thereof.  

2.  The evidence considered by the May 1997 rating decision 
included the veteran's service medical records and the report 
of a VA examination conducted in December 1996; the May 1997 
rating decision denied the veteran's claim on the basis that 
there was no evidence of a current skin lesion or rash, and 
no evidence of a relationship between the veteran's 
complaints and active service.  

3.  Evidence received since May 1997 includes the report of a 
May 1998 VA examination which states that the veteran has an 
acne like condition which may have been aggravated during 
active service in the Gulf War; this information was not 
considered in May 1997, and is relevant to the veteran's 
claim that her skin disability developed due to active 
service. 


CONCLUSIONS OF LAW

1.  The May 1997 rating decision which denied entitlement to 
service connection for a skin condition is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) (2000). 

2.  New and material evidence has been submitted to reopen 
the veteran's claim for entitlement to service connection for 
a skin condition that was denied in the May 1997 rating 
decision.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she has submitted new and material 
evidence to reopen her claim for entitlement to service 
connection for a skin disability due to an undiagnosed 
illness.  She argues that she has submitted evidence which 
relates her disability to active service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

A review of the record indicates that entitlement to service 
connection for a chronic skin condition was denied in a May 
1997 rating decision.  The veteran was notified of this 
decision in a May 1997 letter.  She did not submit a notice 
of disagreement with this decision within one year of receipt 
of this letter.  Therefore, the May 1997 decision is final, 
and is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Court has held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis.  First, it must be considered whether 
the evidence submitted is "new and material" under 
38 C.F.R. § 3.156(a).  Second, if VA finds the evidence is 
"new and material" immediately upon reopening it must 
determine whether the claim is well grounded, based upon all 
of the evidence, presuming its credibility.  Third, if the 
claim is well grounded, the VA is to proceed to the merits, 
but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) had been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); see also Winters v. West, 12 
Vet. App. 203 (1999) (en banc).

The evidence considered by the May 1997 rating decision 
included the veteran's service medical records, as well as 
the report of a December 1996 VA examination.  The decision 
found that there was no current evidence of a skin 
disability.  It informed the veteran that her claim would be 
reconsidered upon receipt of medical evidence showing the 
onset of a skin disability in service, with current medical 
evidence showing a skin disability that was etiologically 
related to active service.  

The evidence received since the May 1997 rating decision 
includes the report of a VA examination of the skin conducted 
in May 1998.  The diagnosis was that it was likely she was 
suffering from an acne-like condition which could well have 
been aggravated by Gulf War exposure.  The Board finds that 
this diagnosis constitutes new and material evidence.  It is 
new in that it shows that the veteran has a current skin 
disability, and it is material in that the examiner notes a 
possible relationship between the current skin disability and 
active service.  The lack of evidence of a current skin 
disability and an etiological relationship to active service 
were among the bases for the denial of service connection 
cited by the May 1997 rating decision.  Therefore, as the 
veteran has submitted new and material evidence, her claim 
for entitlement to service connection for a skin disability 
is reopened.  

This issue will be addressed further in the remand portion of 
this decision.  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for a 
skin disability claimed as an undiagnosed illness; to this 
extent the veteran's claim is granted. 


REMAND

The veteran contends that she has developed PTSD as a result 
of stressors that were incurred during active service.  She 
also contends that she has developed an adjustment disorder 
with depression secondary to her service connected 
disabilities.  Finally, the veteran contends that her lupus, 
fibromyalgia, and hypothyroidism have developed as a result 
of an undiagnosed illness contracted during service in the 
Gulf War.  

As noted above, the Board has reopened the veteran's claim 
for entitlement to service connection for a skin disability 
claimed as an undiagnosed illness.  When a claim which has 
previously been denied by the RO is reopened by the Board, 
the Board must not take any action which would prejudice the 
rights of the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  The RO has not considered the veteran's claim on 
the basis of all the evidence, both new and old, in order to 
determine whether the prior disposition of the claim should 
be altered.  Therefore, in order to protect the rights of the 
veteran, the Board believes that the RO should be afforded an 
opportunity to review the veteran's claim for entitlement to 
service connection on a de novo basis.  

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The veteran's claim for entitlement to service connection for 
an adjustment disorder with depressed mood secondary to her 
service connected disabilities was denied by a January 1998 
rating decision on the basis that she had not submitted 
evidence of a well grounded claim.  Similarly, her claims for 
entitlement to service connection for PTSD, and entitlement 
to service connection for lupus, fibromyalgia, and 
hypothyroidism, each claimed as an undiagnosed illness, were 
denied by an August 1998 rating decision on the basis that 
they were not well grounded.  Because of the change in the 
law brought about by the Veterans Claims Assistance Act of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

The Board notes that the veteran has been afforded VA 
examinations for her claimed disabilities.  However, these 
examination reports do not contain medical opinions as to the 
etiology of her claimed disabilities.  The Board finds that 
these opinions would be useful in reaching a decision in this 
case.  Therefore, the Board finds that additional 
examinations for her claimed disabilities should be scheduled 
in order to determine the nature and etiology of her claimed 
disabilities.  

Finally, the Board notes that the veteran was afforded a VA 
psychiatric examination in May 1998.  The examiner stated 
that all of the criteria for PTSD had been met.  The 
diagnoses included PTSD and a depressive disorder not 
otherwise specified.  However, the Board notes that the RO 
has not attempted to verify the veteran's claimed stressors.  
Furthermore, the May 1998 examiner did not specifically 
relate the diagnosis of PTSD to the veteran's claimed 
stressors.  Finally, the examiner did not express an opinion 
as to whether or not there is a relationship between the 
veteran's depressive disorder and her service connected 
disabilities.  At this juncture, the Board notes that service 
connection has been established for the residuals of excision 
of a right fallopian tube hydatid cyst of morgagni, the 
residuals of an appendectomy, excision of a sacrococcygeal 
lesion, and laparoscopic adhesiolysis to include pelvic 
adhesive disease with abdominal pain, evaluated as 30 percent 
disabling.  Entitlement to service connection for lumbosacral 
pain, evaluated as 20 percent disabling; tinnitus, evaluated 
as 10 percent disabling; and the residuals of a right ankle 
sprain, evaluated as 10 percent disabling, has also been 
established.  The veteran's representative has requested that 
the issue of entitlement to service connection for an 
adjustment disorder with depressed mood, secondary to the 
veteran's service connected disabilities, be remanded in 
order to obtain an opinion as to the etiology of this 
disability.  The Board agrees that such an opinion would be 
useful in reaching a decision in this case.  Therefore, the 
Board finds that the veteran should be scheduled for an 
additional VA psychiatric examination to obtain these 
opinions.  

Accordingly, in order to protect the veteran's right to due 
process, to assist in the development of her claims, and at 
the request of her representative, this case is REMANDED for 
the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her claimed 
disabilities since May 1999.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims folder. 

2.  The veteran should be afforded a VA 
examination of the skin in order to 
determine the nature and etiology of her 
claimed skin disability.  All indicated 
tests and studies should be conducted.  
The claims folder should be made 
available to the examiner for review 
before the examination.  Following the 
completion of this examination and review 
of the claims folder, the examiner should 
attempt to express the following 
opinion(s): 1) Does the veteran currently 
have a skin disability?  If so, does it 
have a diagnosis?  2) If the veteran is 
found to have a current skin disability, 
is it as likely as not that this skin 
disability developed as a result of 
active service?  The reasons and bases 
for these opinions should be provided.  

3.  The veteran should be afforded a VA 
examination for fibromyalgia in order to 
determine the nature and etiology of this 
disability.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Following the completion of 
this examination and review of the claims 
folder, the examiner should attempt to 
express the following opinion(s): 1) Does 
the veteran have a current diagnosis of 
chronic fibromyalgia?  2) If the veteran 
is found to have a current diagnosis of 
chronic fibromyalgia, is it as likely as 
not that this disability developed as a 
result of active service?  3) If the 
veteran is not found to have a current 
diagnosis of chronic fibromyalgia, does 
she have verifiable symptoms of a similar 
nature attributable to an unknown source?  
The reasons and bases for these opinions 
should be provided.  

4.  The veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of her claimed lupus.  
All indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  Following the 
completion of this examination and review 
of the claims folder, the examiner should 
attempt to express the following 
opinion(s): 1) Does the veteran have a 
current diagnosis of lupus?  2) If the 
veteran is found to have a current 
diagnosis of lupus, is it as likely as 
not that this disability developed as a 
result of active service?  3) If the 
veteran is not found to have a current 
diagnosis of lupus, does she have 
verifiable symptoms of a similar nature 
attributable to an unknown source?  The 
reasons and bases for these opinions 
should be provided.  

5.  The veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of her claimed 
hypothyroidism.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Following the completion of 
this examination and review of the claims 
folder, the examiner should attempt to 
express the following opinion(s): 1) Does 
the veteran have a current diagnosis of 
hypothyroidism?  2) If the veteran is 
found to have a current diagnosis of 
hypothyroidism, is it as likely as not 
that this disability developed as a 
result of active service?  3) If the 
veteran is not found to have a current 
diagnosis of hypothyroidism, does she 
have verifiable symptoms of a similar 
nature attributable to an unknown source?  
The reasons and bases for these opinions 
should be provided.  

6.  The RO should contact the veteran 
once more and attempt to obtain specific 
information about her claimed stressors.  
The importance of this information to the 
success or failure of her claim should be 
explained.  The approximate dates and 
locations of all incidents should be 
provided, as well as the name of the 
units to which she was assigned at that 
time and the names and ranks of other 
people involved.  The veteran should be 
asked to provide any additional specific 
information which she believes would lead 
to verification of her other claimed 
stressors.  Furthermore, mindful that the 
veteran has previously claimed as a 
stressor that she was fondled by another 
soldier, the RO should fully consider the 
provisions of M21-1, Part III, 5.14 (c) 
in relation to the veteran's claim for 
service connection for PTSD.  Any 
additional development indicated by these 
provisions should be completed, including 
interpretation of secondary evidence of 
the occurrence of the veteran's claimed 
stressors by a VA medical specialist, as 
noted at M21-1, Part III, 5.14 (c)(8).  
The steps taken in consideration of these 
provisions should be fully documented and 
placed within the claims folder.  The RO 
should be mindful that a preponderance of 
the evidence is NOT required to verify 
the stressors, and that there only needs 
to be an approximate balance of the 
positive and negative evidence pertaining 
to verification of the stressors.

7.  After the veteran has replied or been 
provided with a reasonable period to 
reply to the request for additional 
information, the RO should send any 
specific information that has been 
received to the USASCRUR in order to 
attempt to verify the veteran's claimed 
stressors.  Even if no further 
information is received from the veteran, 
using the information that is currently 
available, the RO should request that the 
USASCRUR conduct a search for any 
information that would tend to confirm or 
deny her claimed stressors.  The reply 
and any report received from the USASCRUR 
should be placed in the claims folder.

8.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  After completion of the 
examination and review of the claims 
folder, the examiner should attempt to 
express the following opinion(s): 1) Does 
the veteran currently have PTSD?  2) If 
the veteran is found to currently have 
PTSD, was this disability caused or 
aggravated by one or more of the 
stressors that have been verified?  The 
examiner should be instructed that any 
stressor which has not been verified 
should be disregarded.  The etiological 
relationship of stressors that occurred 
prior to or after discharge from active 
service to the diagnosis of PTSD should 
also be noted.  3) In addition to or 
instead of PTSD, does the veteran have a 
depressive disorder or any other 
psychiatric disability?  4) Is it as 
likely as not that any psychiatric 
disability other than PTSD has developed 
due to the veteran's service connected 
disabilities?  5) Is it as likely as not 
that any psychiatric disability other 
than PTSD has developed due to active 
service?  The reasons and bases for these 
opinions should be included. 

9.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  It should also contain M21- 1, 
Part III, 5.14 (c), as well as a 
discussion of these provisions, in 
particular the application of M21-1, Part 
III, 5.14 (c)(7), as to why or why not 
the alleged stressors are verified.  In 
regards to the claim for entitlement to 
service connection for PTSD, the RO 
should make a specific finding as to 
whether or not the veteran participated 
in combat.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 


